MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS FIRST QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended March 31, 2008, of $4,463,000, or $0.17 per common share, as compared to net income available for common shareholders of $7,833,000, or $0.31 per common share, for the first quarter of 2007. In the first quarter of 2007, Mid-America recorded total gains of $6,399,000 from the disposition of joint venture assets and incentive fees, and gains on insurance proceeds of $510,000; without these gains, net income available per common share in the first quarter of 2007 would have been Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $26,982,000, or $0.96 per share/unit, for the first quarter of 2008, as compared to $24,092,000, or $0.87 per share/unit, for the same quarter of 2007, an increase of 10%.First quarter 2008 FFO per share/unit was 4 cents ahead of the mid-point of Mid-America’s guidance.
